Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Response to Amendment
Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 31 January 2022 is acknowledged. Applicant’s amendment of the claims filed 31 January 2022 has been entered. Applicant’s remarks filed 31 January 2022 are acknowledged.
Claim 21 has been added. Claims 1-21 are pending and under examination to the extent they read on the elected species: A-a) wherein the method comprises the step of determining the amount of, or wherein the biomarker comprises, GDF-15; and B-b) wherein the patient is identified as being at high risk of developing AKI during or after CABG surgery. Claims 9-11, 13-18, 20 and 21 read on the elected species.

Specification
The objection to the specification for not including updated status of the related applications is withdrawn in response to Applicant’s amendment of the specification.

Claim Objections/Rejections Withdrawn
The objection to claim 9 for informalities is withdrawn in response to Applicant’s amendment of the claim.  
The rejection of claims 16-18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in response to Applicant’s amendment of independent claim 16 to recite “to determining the amount of GDF 15 and/or troponin in a blood, serum, or plasma sample of the patient”.
The rejection of claims 9-11, 13-18 and 20 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Hess et al. (EP 1983345 A1, Pub. Date: Oct. 22, 2008), is withdrawn.
The provisional rejection of claims 9, 10, 13-17 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11, 12 and 15-18 of Application No. 15/943,104, in view of Massoudy et al. (Nephrol. Dial. Transplant., 2008, Vol. 23(9):2853-2860), is withdrawn in view of the claim amendment in the ‘104 application.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended claims 9-11, 13-18, 20 and 21 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, the claims recite “reference amount” but do not specify what the reference amount is.
Applicant argues that the term “reference amount” in the diagnostic field has a well-known meaning in the art, and that the skilled person is capable of determining suitable reference amounts based on the teachings of the specification at paragraph [0036], which specifically defines a “reference amount” and provides examples. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
The specification describes that “the term “reference amount” as used herein refers to an amount which allows predicting whether a patient has an increased risk of acute kidney injury after a surgical procedure. Accordingly, the reference may either be derived from (i) a sample taken from a patient before being subjected to a surgery and known to have suffered from acute kidney injury afterwards or (ii) a sample taken from a patient before being subjected to a surgery and known to have not suffered from acute kidney injury after surgery. In one embodiment, the reference amount is determined on the basis of an averaged median amount obtained from a group of patients meeting the criteria either of (i) or of (ii), described above. Moreover, the reference amount may define a threshold amount, whereby an amount larger than the threshold shall be indicative for a subject that is at increased risk of AKI.” (para. [0036]) While a reference amount derived from (i) or (ii) has a well-known meaning in the diagnostic field, the claims, however, do not specify which reference amount is used in the claimed method. Clearly, reference amounts derived from different criteria would be dramatically different, which would identify different patients. The claims do not specify what the reference amount is, and a skilled artisan would not know what reference amount is used in the methods for identifying the patient. Therefore, the metes and bounds of the claims are unclear. Claims 10, 11, 13-15, 17, 18, 20 and 21 are included in the rejection as being depending claims therefrom.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Amended claims 9-11, 13-18, 20 and 21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception, i.e., a law of nature, a natural phenomenon, or an abstract idea, without significantly more.
Ground of Rejection
The instant claims are directed to a process (Step 1: yes).
Independent claim 9 recites “A method for treating a human patient at risk of developing acute kidney injury (AKI) during or after coronary artery bypass graft (CABG) surgery, the method comprising: implementing a protective treatment plan for the at-risk patient by controlling or avoiding known risk factors that precipitate AKI before, during, and/or after coronary artery bypass graft (CABG) surgery, wherein the patient is identified as high risk of developing AKI by: a) determining the amount of a biomarker in a plasma or serum sample from the patient which has been taken within 1 week or 2 weeks before the patient undergoes CABG surgery wherein the biomarker comprises GDF-15 and/or Troponin; and b) comparing the determined amount of the biomarker with a reference amount, wherein the amount of GDF-15 is increased compared to a reference amount of GDF-15 and/or the amount of Troponin is increased compared to a reference amount of Troponin in a patient at risk of developing AKI.”
Independent claim 16 recites “A method for predicting in a patient who will be subjected to a coronary artery bypass graft surgery the risk to suffer from acute kidney injury comprising the steps of: a) determining the amount of GDF-15 and/or troponin by using an analyzer unit to conduct an assay to detect complexes formed by binding of a detection agent that specifically binds GDF 15 and/or troponin and to determining the amount of GDF-15 and/or troponin in a blood, serum, or plasma sample of the patient which has been taken within 1 week or 2 weeks before the coronary artery bypass graft surgery; and b) comparing the determined amounts with reference amounts of GDF-15 and/or troponin, whereby the risk of the patient to suffer from acute kidney injury is predicted.”
The claims recite judicial exceptions (Step 2A, Prong One: Yes).
The claims recite the correlation or relationship between the level(s) of GDF15 and/or Troponin and the risk of developing AKI during or after CABG surgery in a patient. This type of correlation is a consequence of natural processes, i.e., a law of nature, which belongs to a judicial exception. Further, claim 9 recite “implementing a protective treatment plan for the at-risk patient by controlling or avoiding known risk factors”, and claims 9 and 16 recite comparing the determined amount of the biomarker with a reference amount and predicting the risk of the patient of developing AKI during or after CABG surgery, which are types of mental processes and belong to a judicial exception, i.e., an abstract idea.
The claims do not recite additional element(s) that integrate the judicial exceptions into a practical application (Step 2A, Prong Two: No).
The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the judicial exceptions are not integrated into a practical application because the claims only recite additional elements which are data gathering, such as measuring the level(s) of GDF15 and/or Troponin in a sample.
The claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exceptions (Step 2B: No).
The courts have recognized determining the level of a biomarker in blood by any means as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). See MPEP 2106.05(d) II. In the instant case, determining the level(s) of GDF15 and/or Troponin in a patient’s blood sample by using an assay, such as ELISA or immunehistochemical staining, would be well-understood, routine and conventional to one skilled in the art. For example, Wallin et al. (Br. J. Cancer, 2011, Vol. 104(10):1619-1627) used an immunehistochemical staining assay to analyze GDF15 protein expression in a tumor tissue sample of a patient with colorectal cancer to access recurrence of colorectal cancer (see Abstract and Figure 1). A skilled artisan would readily know to use the assays to measure the expression level of GDF15.
Based upon the analysis with respect to the claims as a whole in accordance to 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (dated December 16, 2014) and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) (dated January 07, 2019), the instant claims are determined to be directed to a judicial exception without significantly more, and therefore, do not qualify as eligible subject matter under 35 U.S.C. 101.

Response to Applicant’s arguments
Applicant argues that claim 9 recites implementing a treatment plan, which involves actions, including careful fluid balance during and after surgery, avoidance of low cardiopulmonary bypass (CPB) perfusion temperatures, avoidance of nephrotoxic drugs prior to surgery, and/or application of drugs such as erythropoietin after surgery, and therefore, is not a mental process. Applicant argues that claim 16, as presently amended, is directed to a tangible, physical process using a physical apparatus (analyzer unit), which is more than a mere natural correlation between the level(s) of GDF15 and/or Troponin and the risk of developing AKI. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
The claim element of “implementing a protective treatment plan for the at-risk patient by controlling or avoiding known risk factors that precipitate AKI before, during, and/or after coronary artery bypass graft (CABG) surgery” in claim 9 is a mental process. It merely provides a general instruction to the patients, for example, asking the patients not to smoke (avoiding known risk factors). In new claim 21, the protective treatment plan is further specified that “comprises at least one of careful fluid balance during and after surgery, avoidance of low cardiopulmonary bypass (CPB) perfusion temperatures, avoidance of nephrotoxic drugs prior to surgery, and application of drugs such as erythropoietin after surgery.” However, “avoidance of low cardiopulmonary bypass (CPB) perfusion temperatures” or “avoidance of nephrotoxic drugs prior to surgery” merely suggests medical doctors not to do any of these (i.e., no such actions); and “careful fluid balance during and after surgery” is necessarily managed for all patients undergoing surgery. Except for administering erythropoietin after surgery, other claim elements in claim 21 are directed to mental processes (i.e., an abstract idea) and do not integrate the judicial exceptions into a practical application.
Regarding claim 16, using an analyzer unit to conduct an assay to detect complexes formed by binding of a detection agent that specifically binds GDF15 and/or troponin to thereby measuring the amount of GDF15 and/or troponin is a well-understood, routine and conventional to one skilled in the art. For example, Hetland et al. (Clinical Chemistry, 1998, Vol. 44(6):1348-1350) used an electrochemoluminescence system (Elecsys, Boehringer Mannheim) (an ELISA-based assaying system) for measuring the amount of troponin T (cTnT) in serum samples to detect myocardial injury (p. 1348). A skilled artisan would readily know to use Elecsys to measure the expression level of GDF15 and/or troponin. Therefore, the newly added claim elements are not sufficient to amount to significantly more than the judicial exceptions.
For the foregoing reasons, the instant claims do not qualify as eligible subject matter under 35 U.S.C. 101.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 6, 2022